COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cigna Healthcare of Texas, Inc. Connecticut General Life Insurance
                          Company and Cigna Health and Life Insurance Company v. S J
                          Associated Pathologists, PLLC

Appellate case number:    01-20-00025-CV

Trial court case number: 2019-79138

Trial court:              190th District Court of Harris County

        This interlocutory appeal was abated on March 26, 2020 because the underlying lawsuit
had been removed to federal court. The United States Court of Appeals for the Fifth Circuit
subsequently held that the federal court lacked subject-matter jurisdiction and ordered the case
remanded back to state court. Accordingly, on August 4, 2020, the federal district court issued an
order remanding the case back to state court.
        Appellants have filed an opposed motion requesting that this Court (1) lift the abatement
and (2) allow appellants to supplement the appellate record and amend appellants’ brief. Appellee
filed a response that did not object to lifting the abatement but opposed appellants’ requests to
supplement the record and file an amended brief. Appellants’ motion to lift the abatement,
supplement the appellate record, and file an amended brief is GRANTED.
        The supplemental record shall be filed within 10 days of this order. Appellants’ amended
brief shall be filed within 30 days of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                Acting individually


Date: ___October 6, 2020____